*828CPLR 305 (b) provides, in relevant part, that when a summons is served without a complaint, the summons shall contain “a notice stating the nature of the action and the relief sought.” Here, the plaintiffs summons contained the following notice: “The" nature of this action is to recover money damages for negligence; negligence per se. The relief sought is $25 Million Dollars in damages.”
Contrary to the determination of the Supreme Court and the defendant’s contentions, the language in this summons complied with the statutory requirements, and adequately apprised the defendant of the nature of the action and the relief sought (see Grace v Bay Crane Serv. of Long Is., Inc., 12 AD3d 566 [2004]; Darrow v Krzys, 261 AD2d 778 [1999]; Fitzpatrick v Slagowitz, 201 AD2d 614 [1994]; Rowell v Gould, Inc., 124 AD2d 995 [1986]). Skelos, J.P., Florio, Balkin, Belen and Austin, JJ., concur.